

117 HR 5107 IH: Building Equitable Access to Contribute to Our National Security Act of 2021
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5107IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Brown (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to develop a plan to establish the Minority Institute for Defense Research, and for other purposes.1.Short titleThis Act may be cited as the Building Equitable Access to Contribute to Our National Security Act of 2021 or the BEACON Act of 2021.2.Minority Institute for Defense Research(a)Plan To establish Minority Institute for Defense Research(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the congressional defense committees a plan (in this section referred to as the Plan) for the establishment of the Minority Institute for Defense Research (in this section referred to as the Consortium). (2)ElementsThe Plan shall include the following:(A)Information relating to the projected needs of the Department for the next twenty years with respect to essential engineering, research, or development capability.(B)An assessment relating to the engineering, research, and development capability of each minority institution to identify each leading minority institution.(C)Information relating to the advancements and investments necessary to elevate a minority institution or a consortium of minority institutions to the research capacity of a University Affiliated Research Center.(D)Recommendations relating to actions that may be taken by the Department, Congress, and minority institutions to establish the Consortium within 10 years.(3)Publicly availableThe Plan shall be posted on a publicly available website of the Department.(b)Naming of the ConsortiumWith respect to the naming of the Consortium, the Secretary shall—(1)establish a process to solicit and review proposals of names from—(A)minority institutions;(B)nonprofit institutions that advocate on behalf of minority institutions; and(C)members of the public;(2)develop a list of all names received pursuant to paragraph (1);(3)provide opportunity for public comment on the names included on such list; and(4)choose a name from such list to name the Consortium. (c)Grant program for leading minority institutions(1)In generalThe Secretary may establish a program to award grants, on a competitive basis, to leading minority institutions for the purposes described in paragraph (2).(2)PurposesThe purposes described in this paragraph are the following: (A)Establishing a legal entity for the purpose of entering into research contracts or agreements with the Federal Government or the Consortium.(B)Developing the capability to bid on Federal Government or Consortium contracts. (C)Requesting technical assistance from the Federal Government or a private entity with respect to contracting with the Federal Government or the Consortium. (D)Recruiting and retaining research faculty. (E)Advancing research capabilities relating to the national security of the United States.(F)Any other matter determined appropriate by the Secretary.(3)ApplicationTo be eligible to receive a grant under this section, a leading minority institution shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require.(4)PreferenceIn awarding grants pursuant to paragraph (1), the Secretary shall give preference to a leading minority institution with a R1 or R2 status on the Carnegie Classification of Institutions of Higher Education. (d)DefinitionsIn this section:(1)The term congressional defense committees means—(A)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Armed Services and the Committee on Appropriations of the Senate.(2)The term Department means the Department of Defense.(3)The term leading minority institution means a minority institution identified (pursuant to the assessment required under subsection (a)(2)(B)) as being in the top 20 percent of all such institutions with respect to providing essential engineering, research, or development capability.(4)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)The term minority institution means— (A)a part B institution (as such term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))); or(B)any institution of higher education at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.(6)The term Secretary means the Secretary of Defense.(7)The term University Affiliated Research Center means a research organization within an institution of higher education that—(A)provides or maintains Department essential engineering, research, or development capabilities; and(B)receives sole source contract funding from the Department pursuant to section 2304(c)(3)(B) of title 10, United States Code.3.Subcontract requirements for minority institutions(a)In generalSection 2304 of title 10, United States Code, is amended by adding at the end the following new subsection:(m)(1)The head of an agency shall require that a contract awarded to an educational institution pursuant to subsection (c)(3)(B) includes a requirement to subcontract with one or more minority institutions for a total amount of not less than 5 percent of the amount awarded in the contract.(2)For the purposes of this subsection, a minority institution means—(A)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))); or(B)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering..(b)Effective dateThe amendments made by subsection (a) shall—(1)take effect on October 1, 2026; and(2)apply with respect to funds that are awarded by the Department of Defense on or after such date.